Case 1:20-cv-00069-DDD-KLM Document 25 Filed 08/03/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:20-cv-00069-DDD-KLM

  DAVID KATT, on behalf of himself and all others similarly situated,

  Plaintiff,

  v.

  LIGHTSHADE LABS, LLC,

  Defendant.



                     STIPULATION FOR DISMISSAL WITH PREJUDICE
                        PURSUANT TO FED. R. CIV. P 41(a)(1)(A)(II)




          The parties, by and through their respective attorneys, Ari Hillel Marcus on behalf of

  Plaintiff; and Sean David Gonzalez Camacho on behalf of Defendant, hereby stipulate and agree

  pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) to a dismissal, with prejudice, each party to pay its own

  costs and attorney fees, of this lawsuit.
Case 1:20-cv-00069-DDD-KLM Document 25 Filed 08/03/20 USDC Colorado Page 2 of 3




        Respectfully submitted this 3rd day of August 2020.


                                            /s/ Ari Hillel Marcus
                                            Ari Hillel Marcus
                                            Marcus & Zelman, LLC
                                            701 Cookman Avenue
                                            Suite 300
                                            Asbury Park, NJ 07712
                                            ari@marcuszelman.com
                                            ATTORNEY FOR PLAINTIFF


                                            /s/ Sean David Gonzalez Camacho
                                            Sean David Gonzalez Camacho
                                            Dentons US LLP - Denver
                                            1400 Wewatta Street
                                            Suite 700
                                            Denver, CO 80202
                                            sean.camacho@dentons.com
                                            ATTORNEY FOR DEFENDANT




                                               -2-
Case 1:20-cv-00069-DDD-KLM Document 25 Filed 08/03/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of August, 2020, I electronically filed the foregoing
  STIPULATION FOR DISMISSAL WITH PREJUDICE with the Clerk of Court using the
  CM/ECF system which will send electronic notification of such filing to the following:


  Sean David Gonzalez Camacho
  sean.camacho@dentons.com



                                                           /s/ Ari H. Marcus




                                                  -3-
